                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  ERICK R. RIOS                                                    CIVIL ACTION
  VERSUS                                                           NO:     19-7992
  WESTPORT LINEN SERVICES, LLC                                     SECTION: “KWR”
                                     ORDER & REASONS
        Before the Court is a Motion for Reconsideration (R. Doc. 17) filed by the Defendant,

Westport Linen Services, LLC (“Westport”) seeking the Court reconsider its Order and Reasons

(R. Doc. 16) with sole regard to Plaintiff’s § 1981 claims. Plaintiff Erick R. Rios (“Rios”) opposes

this motion. R. Doc. 18. This motion was heard on the briefs on October 23, 2019.

   I.         Background

        Plaintiff Rios filed his pro se employment discrimination complaint against Defendant

Westport alleging, inter alia, that his employer, Westport, repeatedly denied him promotions to

the positions of Maintenance Lead and Maintenance Chief because of his Hispanic/Latino origin.

R. Doc. 1. Rios further alleged that Westport refused to consider him for promotion for the position

of Maintenance Lead purportedly due to his several tardy violations despite others also arriving

late. R. Doc. 1-5, p. 6. As a result of these denied promotions, Rios resigned from his employment

with Westport, which he contended constitutes constructive discharge. R. Doc. 1-5, p. 7-8.

        On September 30, 2019, the Court dismissed Plaintiff’s Title VII claims with prejudice

pursuant to Federal Rule of Civil Procedure 12(b)(6). R. Doc. 16, p. 14. The Court further ordered

that Plaintiff’s § 1981 claim remains and shall proceed forward as not the subject of Defendant’s

motion. Id.

        On October 4, 2019, Defendant Westport filed its instant Motion for Reconsideration

contending that Plaintiff’s § 1981 claim was in fact the subject of Westport’s Motion to Dismiss
and should be dismissed with prejudice for the same reasons this Court dismissed Plaintiff’s Title

VII claims. R. Doc. 17, p. 1. Furthermore, as Plaintiff’s § 1981 claim is the sole remaining claim

in the lawsuit, Westport seeks an order from this Court dismissing Plaintiff’s First Amended

Complaint in its entirety. Id.

         Plaintiff, in opposition, concedes that his Title VII claims were properly dismissed for

technical issues in the pleadings. R. Doc. 18. Nonetheless, Plaintiff contends that Defendant

provides no legal arguments with regard to Plaintiff’s § 1981 claims beyond conclusory desire that

they be dismissed in the same matter as Plaintiff’s Title VII claims. Id. Plaintiff ultimately contends

that Defendant has provided no legal basis for dismissal of his § 1981 claims, and, as such, his §

1981 claims should survive. Id.

         For reasons set forth below, the Court grants Defendant Westport’s Motion for

Reconsideration. Moreover, after thoughtful reconsideration, the Court dismisses Plaintiff Rios’s

First Amended Complaint in its entirety, to include Plaintiff’s § 1981 claim based on hostile work

environment.

   II.      Standard of Review

   a. Reconsideration of Defendant’s Motion to Dismiss

         Although the Fifth Circuit has noted that the Federal Rules of Civil Procedure (“Rules”)

do not recognize a motion for reconsideration, it has consistently recognized that such a motion

may challenge a judgment or order under Rules 54(b), 59(e), or 60(b). Lavespere v. Niagara Mach.

& Tool Works, Inc., 910 F.2d 167, 173 (5th Cir.1990). Rules 59 and 60, however, apply only to

final judgments. When a party seeks to revise an order that adjudicates fewer than all the claims

among all of the parties, Federal Rule of Civil Procedure 54(b) controls. Fed. R. Civ. P. 54(b). See

also Helena Labs. Corp. v. Alpha Sci. Corp., 483 F. Supp. 2d 538, 539 (E.D. Tex. 2007), aff'd, 274



                                                  2
F. App'x 900 (Fed. Cir. 2008) (motion for reconsideration under Rule 59(e) treated as under Rule

54(b) because reconsideration of partial summary judgment order was sought, and no final

judgment had yet been entered in the case). The Rule states:

       [A]ny order or other decision, however designated, that adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the parties does not end the
       action as to any of the claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the parties' rights and
       liabilities.

Fed. R. Civ. Pro. 54(b)

       Under Rule 54(b), the district court “possesses the inherent procedural power to reconsider,

rescind, or modify an interlocutory order for cause seen by it to be sufficient.” However, this broad

discretion must be exercised sparingly in order to forestall the perpetual reexamination of orders

and the resulting burdens and delays. Further, the decision of the district court to grant or deny a

motion for reconsideration will only be reviewed for an abuse of discretion. Martin v. H.M.B.

Constr. Co., 279 F.2d 495, 496 (5th Cir. 1960) (citation omitted). See also, Garcia v. Woman's

Hosp. of Tex., 97 F.3d 810, 814 (5th Cir. 1996).

       The general practice of courts in this district has been to evaluate Rule 54(b) motions to

reconsider under the same standards that govern Rule 59(e) motions to alter or amend a final

judgment. See, e.g., Castrillo v. Am. Home Mortg. Servicing, Inc., No. Civ. A. 09-4369, 2010 WL

1424398, at *3 (E.D. La. Apr. 5, 2010); Rosemond v. AIG Ins., No. Civ. A. 08-1145, 2009 WL

1211020, at *2 (E.D. La. May 4, 2009). A Rule 59(e) motion “calls into question the correctness

of a judgment,” and courts have considerable discretion in deciding whether to grant such a motion.

In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002). In exercising this discretion, courts

must carefully balance the interests of justice with the need for finality. “Courts in the Eastern

District of Louisiana have generally considered four factors in deciding a motion under the Rule

59(e) standard: (1) the motion is necessary to correct a manifest error of law or fact upon which

                                                   3
the judgment is based; (2) the movant presents newly discovered or previously unavailable

evidence; (3) the motion is necessary in order to prevent manifest injustice; or (4) the motion is

justified by an intervening change in controlling law.” Marine Power Holding, LLC v. Malibu

Boat, LLC, No. Civ. A. 14-0912, 2016 WL 1598254, at *2 (Roby, K.) (E.D. La. Apr. 21, 2016).

    b. Rule 12(b)(6) Dismissal

        Under Rule 12(b)(6), the Court may dismiss a complaint if it lacks jurisdiction over the

subject matter or for failure to state a claim upon which any relief may be granted. See Fed. R.

Civ. P. 12(b).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must

accept all well-pleaded facts as true, viewing the complaint in the light most favorable to the

plaintiff. In re Great Lakes Dredge & Dock Co., 624 F.3d 201, 210 (5th Cir. 2010); Guidry v. Am.

Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007).

        The United States Supreme Court, however, has declared that “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678 (internal citation omitted). Moreover, “[f]actual allegations must be enough to

raise a right to relief above the speculative level,” and “[t]he plaintiff must plead enough facts to

state a claim to relief that is plausible on its face.” Guidry v. Am. Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007) (quotation marks omitted). The Supreme Court has explained:

        A claim has facial plausibility when the plaintiff pleads factual content that allows
        the court to draw the reasonable inference that the defendant is liable for the
        misconduct alleged. The plausibility standard is not akin to a “probability
        requirement,” but it asks for more than a sheer possibility that a defendant has acted
        unlawfully. Where a complaint pleads facts that are merely consistent with a



                                                    4
          defendant's liability, it stops short of the line between possibility and plausibility of
          entitlement to relief.

Iqbal, 556 U.S. at 678 (citations and quotation marks omitted).

          In determining whether a complaint states a claim that is plausible on its face, the Court

“draw[s] on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. Thus, as mentioned

above, to avoid dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.”’ Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 570). In order for a claim to be plausible at the pleading stage, the complaint need not strike

the reviewing court as probably meritorious, but it must raise “more than a sheer possibility” that

the defendant has violated the law as alleged. See id.

   III.       Analysis

   a. Reconsideration of Defendant’s Motion to Dismiss

          Defendant Westport contends that Plaintiff’s § 1981 claims were addressed in its Motion

to Dismiss, and, as such, the Court erred in not considering those claims indicating those claims

were not the subject of the Motion to Dismiss. See R. Doc. 17-1, p. 2. Westport further argues in

its motion to dismiss it requested “all claims asserted against Defendant should be dismiss.” R.

Doc. 17-1, p. 4 (emphasis in original); see also R. Doc. 14-1, p. 1.

          Defendant also contends that it is well established that the Court applies the same

framework and legal analysis to claims of race/national origin discrimination, harassment, and

retaliation asserted under § 1981 as they do those same claims being asserted under Title VII. R.

Doc. 17-1, p. 5. As such, Defendants maintains to make a separate legal argument for each would

have been needlessly redundant. Id. (citing Aguirre v. Valerus Field Sols., L.P., No. CV H-15-

3722, 2019 WL 2570069 (S.D. Tex. Jan. 23, 2019) and Jones v. Robinson Prop. Grp., L.P., 427

F.3d 987, 992 (5th Cir. 2005)).


                                                     5
       Plaintiff’s First Amended Complaint generally alleges raced based discrimination,

disparate treatment, and harassment in violation of 42 U.S.C. § 1981. R. Doc. 13, p. 2. Nonetheless,

Plaintiff’s § 1981 claim only specifically alleges that Defendant Westport created a hostile work

environment. R. Doc. 13, p. 13. In Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint Pursuant to Rule 12(b)(6), it contends that Plaintiff fails to state a hostile work

environment claim under § 1981. R. Doc. 14-1, p. 10-11. Specifically, Defendant contends,

Plaintiff failed to allege facts showing that he was harassed on account of his race, that he was

subjected to racial slurs or threats of harm, or that he was subjected to any racially offensive

drawings or actions. R. Doc. 14-1, p. 11. Defendant ultimately suggests that Plaintiff’s allegations

that he was passed over for a promotion cannot support a claim of hostile work environment. Id.

       Defendant Westport’s Memorandum in Support of Motion to Dismiss Plaintiff’s First

Amended Complaint Pursuant to Rule 12(b)(6) (R. Doc. 14-1) clearly asserted that Plaintiff Rios

failed to state a hostile work environment claim under § 1981. See R. Doc. 14-1, p. 10-11. As such,

based on the documents and positions clearly stated in the record, the Court is of the opinion that

its failure to consider arguments was in error. See Waltman, 875 F.2d at 473. As such, the Court

will grant Defendant’s motion for reconsideration, and, accordingly, will consider the dismissal of

Plaintiff’s § 1981 now.

   b. Plaintiff’s § 1981 Claims for Hostile Work Environment

       Plaintiff, in his first amended complaint, states Defendant Westport created a racially

hostile work environment in violation of § 1981 setting forth the following in support: (1) he is a

Hispanic/Latino Male; (2) Defendant Westport implemented a selective job promotion scheme

which improperly subjected Plaintiff, as a person of color, to disciplinary standard that was not

imposed on its white/Caucasian employees; (3) Defendant created a hostile work environment by



                                                 6
requiring Plaintiff to perform job duties not in Plaintiff’s original job agreement and adhere to

work standards his white counterparts did not; (4) Defendant’s disciplinary and job standards were

a condition of his employment that he was required to endure; and (5) a reasonable person in

Plaintiff’s position would consider the comments and actions of Defendant intimidating hostile,

and abusive. R. Doc. 13, p. 13-14.

       Defendant Westport, in opposition, contends that Plaintiff alleges that he was passed over

for promotion and, in a conclusory fashion, asserts this failure to promote was based upon his race.

R. Doc. 14-1, p. 11. Defendant also contends that Rios has not alleged facts showing he was

harassed on account of his race or that he was subject to racial slurs, threats of harm, or subjected

to racially offensive drawings or actions. Id.

       In considering a claim for hostile work environment under § 1981, the same standard

applies as would under a Title VII analysis. See, e.g., Jackson v. Honeywell Int'l, Inc., 601 F. App'x

280, 283 fn. 1 (5th Cir. 2015) (“[D]iscrimination claims brought under Section 1981 . . . are

evaluated under the same analytical framework as Title VII claims.”) and Williams v. E.I. du Pont

de Nemours & Co., 154 F. Supp. 3d 407, 423 (M.D. La. 2015).

       “To establish a hostile work environment claim, [Rios] must demonstrate that: (1) []he is

member of a protected group; (2) []he was the victim of uninvited [racial] harassment; (3) the

harassment was based on [race]; (4) the harassment affected a “term, condition, or privilege” of

[Rios’s] employment; and (5) [his] employer knew or should have known of the harassment and

failed to take prompt remedial action.” Harvill v. Westward Commc'ns, L.L.C., 433 F.3d 428, 434

(5th Cir. 2005) (citing Woods v. Delta Beverage Group, Inc., 274 F.3d 295, 298 (5th Cir. 2001)).

       Rios bases his hostile work environment claims on Westport’s alleged selective job

promotion scheme and disciplinary standards. R. Doc. 13, p. 13-14. Yet, as the Court previously



                                                  7
explained, “while [Rios] claims in the First Amended Complaint that he worked in a hostile

environment due to a selectively racial disciplinary scheme because he is Hispanic, he does not

explain further the contours of the alleged scheme other than to say that he observed other persons

of minority descent receive tardy violations.” R. Doc. 13, p. 14. Rios also alleges in his First

Amended Complaint, as proof of the selective job promotion scheme and discriminatory

disciplinary standard, that his Caucasian supervisor, Jeremy Frye, was not subject to the

company’s tardy policy. Id.

       “In order to establish his hostile work environment claim, [Rios] must prove that his

environment at [Westport] was permeated with discriminatory intimidation, ridicule, and insult so

severe or pervasive as to alter the conditions of employment and create a hostile or abusive working

environment.” Jackson, 601 F. App'x at 287 (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–

22, (1993)). Moreover, “[w]orkplace conduct is not measured in isolation; instead, we look to: (1)

the frequency of the discriminatory conduct; (2) the severity; (3) whether it is physically

threatening or humiliating as opposed to mere offensive utterance; (4) whether it unreasonably

interferes with an employee’s work performance; and (5) whether the workplace undermines the

plaintiff's workplace competence.” Jackson, 601 F. App'x at 287 (citing Hockman v. Westward

Commc'ns, LLC, 407 F.3d 317, 325–26 (5th Cir. 2004)).

       The Court as an initial matter notes that Rios has made no mention of Westport making

any offensive comments, or that any perceived harassment is severe and pervasive. Jackson, 601

F. App'x at 287. The Court next notes, beyond conclusory allegations Westport’s treatment

resulted in his alleged constructive discharge, Rios likewise does not allege that any offensive

utterance unreasonably interfered with his work performance or competence. Id.




                                                 8
       Still, it appears based on the facts alleged that Plaintiff Rios confuses the claim of hostile

work environment with a claim of disparate treatment or impact. The Fifth Circuit has held

Plaintiffs are required, to prove a cause of action under § 1981 based on a violation of equal

protection, “to demonstrate intentional discrimination; mere disparate impact will not suffice.”

Nat’l Ass’n of Gov't Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 714–15

(5th Cir. 1994) (citing Washington v. Davis, 426 U.S. 229, 238–40 (1976)); see also Gray v.

Entergy Operation, Inc., 240 F.3d 1074, at *4 (5th Cir. 2000) (“While disparate impact claims. . .

do not require proof of intent to discriminate, § 1981 claims necessarily entail proof of intentional

discrimination.” (internal citations omitted)).

       Similar to the pro se Plaintiff in Gray, Rios attempts to support his hostile work

environment claim by arguing “segregated job classifications are furthered by the use of subjective

and arbitrary criteria in employment decisions.” See R. Doc. 13, p. 13 (arguing Westport required

Plaintiff to perform job duties not in Plaintiff’s original job agreement and adhere to work

standards his white counterparts did not.”). Not only does Rios not provide the Court any statistical

evidence to support his claim that Westport concentrates Hispanics/Latinos in the minimally

skilled jobs, Rios has not presented any evidence linking any disparity with racial animus (which

adversely affected his employment), and, thus, fails to allege facts sufficient to support a claim of

disparate treatment under § 1981. Gray, 240 F.3d 1074, at *5.

       Most importantly, the Court notes that Rios alleges he only ever inquired into his

potentially applying for job promotions; he does not allege that he actually applied for any

promotions. The Court, accordingly, finds that Plaintiff’s Rios’s allegations that “Westport’s

application of [its selective job promotion scheme and] disciplinary polices amount[] to intolerable

working conditions” fail to state a claim upon which relief can be granted. R. Doc. 16, p. 14;



                                                  9
Jackson, 601 F. App'x at 287. As a result, the Court finds that Defendant Westport’s motion to

dismiss Rios’s § 1981 claims of hostile work environment must be granted.

   IV.      Conclusion

         Accordingly,

         IT IS ORDERED that the Defendant’s Motion for Reconsideration (R. Doc. 17) is

GRANTED.

         IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss Plaintiff’s First

Amended Complaint Pursuant to 12(b)(6) (R. Doc. 14) is GRANTED to the extent that all of

Plaintiff Erick R. Rios’s claims are DISMISSED WITH PREJUDICE.

                                       New Orleans, Louisiana, this 4th day of December 2019.




                                                   KAREN WELLS ROBY
                                        CHIEF UNITED STATES MAGISTRATE JUDGE




                                              10
